DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 09/17/2020 and 04/06/2021 have been considered by the examiner (see attached PTO-1449). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it recites limitations of “the sound energy of the low-frequency part of the normal voice vowel message” and “the low-frequency part of the vowel message”.  There is insufficient antecedent basis for each of these limitations in the claim.
Regarding claims 2-20, rejection is based on the same reason described for claim 1, because the claims recite/inherit/include the same/similar problematic limitations as claim 1.
Further regarding claims 2 and 12, limitations of “the sound energy of the low-frequency part of the vowel message” and “the sound energy of the entire vowel message” also lack sufficient antecedent bases in the respective claim(s).
Further regarding claims 3 and 13, limitation “when a sound wave of the vowel message does not have resonance characteristics, the audio message is determined to be a whispered voice message” is logically confused or conflict itself because a vowel sound/speech/voice no mater whispered or normally phonated, is always have curtain resonance characteristics, in which either exhaled air (noise like) passing through vocal tract causes resonance, or vocal cord vibration passing through vocal tract causes resonance, wherein whispered vowel/speech/voice is not noise itself.   
Further regarding claims 4 and 14, limitation of “the sound energy of the normal voice vowel message” also lacks sufficient antecedent basis in the claim(s).  In addition, it is unclear that what the role/contribution of limitation of “the sound energy of the normal voice vowel message is Y% of that of the normal voice message, wherein 25 <Y< 400” really is in the claimed invention, and it is unknown that that function of the limitation is used for the claimed invention (it also noted that there is no description in the specification except recitation itself).  
Further regarding claims 5, 8, 10, 15, 18 and 20, limitation of “the timbre of the default user's voice” also lacks sufficient antecedent basis in the respective claim(s).
Further regarding claims 6, 7 and 17, limitation of “the judgment …” also lacks sufficient antecedent basis in the respective claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MCLOUGHLIN et al. (US 2021/0150544) hereinafter referenced as MCLOUGHLIN in view of RAKSHIT (US 2019/0189145) hereinafter referenced as RAKSHIT.
As per claim 1, as best understood in view of claim rejection under 35 USC 112 (b), see above, MCLOUGHLIN discloses ‘method and system for reconstructing (“adjustment”) speech from an input signal comprising whispers’(title) providing ‘system 100’ (“electronic device”) including several processing units/modules (Fig. 1, p(paragraph)26) comprising:
receiving an audio message (read on ‘input signal’ including ‘whispered speech’), which comprises a vowel message (such as ‘vowel /a/ spoken with a whisper’ (Figs. 1-2, 5, p16-17,  p20, p24-p26); 
determining (detecting and/or classifying) whether the audio message is a whispered voice message (through ‘detection’ of ‘whisper activity’ at 102, and ‘classification’ of ‘whispered phoneme’ including ‘vowel’ at 104) (Fig. 1, p47-p61); and 
if so, outputting a normal voice message (read on reconstructed normal speech’), wherein the normal voice message (read on ‘normally phonated speech’) has the same voice content as the audio message (the ‘input signal’) and comprises a normal voice vowel message (read n ‘vowel’ (such as /a/) in the ‘normally phonated speech’), and the sound energy of the low-frequency part of the normal voice vowel message is [1.5-1,000,000 times] (‘increased’ from) that of the low-frequency part of the vowel message (‘to achieve a predetermined spectral energy distribution’ that ‘increases the energies of certain whispered speech components’ which are low-frequency/spectrum part as shown in Figs. 2 and 8) (Figs. 1-2, 7 and 8, p7-p8, p11-p12, p17, p125-p127).  
It is noted that MCLOUGHLIN does not expressly disclose the increased energy in a range of “1.5-1,000,000 times”.  However, the same/similar concept/feature is well known in the art as evidenced by RAKSHIT who in the same field of endeavor, discloses ‘production of speech based on whispered speech and silent speech’ (title), comprising ‘measurements’ of ‘low amplitude speech’ including ‘whisper speech’ in a range of 0 decibels to 20 decibels’ (implying using absolute sound level) (p17), providing ‘computer device’ or ‘system’ including ‘input devices’ for ‘voice recognition’, ‘receiving sensor data’ while ‘a person is whispering’ to ‘map the one or more syllables’, and producing the ‘amplified speech’ in a range of 65 decibels to 75 decibels’ (also in absolute measure) (p33-p35, p47, claim 5). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that a range difference between the amplified speech and whisper speech would a relative range of the sound measure, such as 65dB-20dB=45dB 75dB-20dB=55dB) so that a relative range between 45dB and 55dB would fall within a range of “1.5-1,000,000 times” (which equals to a range of 13dB to 60dB, in other word, the range of increased energy between amplified speech and whisper speech taught by MCLOUGHLIN would satisfy the claimed range), and to combine teachings of MCLOUGHLIN and RAKSHIT together by providing a mechanism of increasing energy of lower part of spectral/frequency of a whisper speech (including vowel) in the input signal within above mentioned range for reconstructed normal speech, as claimed, for the purpose (motivation) of helping those with speech disabilities learn to improve  their speech, and/or  improving the intelligibility and naturalness of the reconstructed speech (MCLOUGHLIN: p3; RAKSHIT: p12).  
As per claim 2 (depending on claim 1), MCLOUGHLIN in view of RAKSHIT does not expressly teaches that “when the sound energy of the low-frequency part of the vowel message is X% of the sound energy of the entire vowel message, the audio message is determined to be the whispered voice message, wherein 0.00000001 =<X<4.”  However, it is noted that MCLOUGHLIN further discloses the ‘whispered speech’ referred to ‘soft/quiet whispers’ (reads on claimed “whisper voice message”) produced ‘without vocal fold vibration’ (p32), ‘spectral features of whispered speech’ being ‘noise excited’ and ‘whispered vowels’ having ‘higher’ format frequencies ‘compared to corresponding formants for normally voiced vowels’ (meaning have lower energy in low frequency components/portions) (p40-p45), and showing ‘whisper vowel /a/’ having very low value of ‘PMF (probability mass function)’ below a frequency of 400 Hz (also meaning having very low energy/power under this frequency) (Fig. 5, p93).
Therefore, by given above teachings,  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that a very low value of PMF below a frequency of 400 Hz would statistically reflect very small energy below this frequency for the whispered vowel, and to combine teachings of MCLOUGHLIN (in view of RAKSHIT) together by providing a mechanism of determining a whispered voice/speech via whispered phoneme classification including using a small percentage measure between energies of a low frequency portion and its entirety of the vowel, as claimed, for which implementation would be within the scope of capability of the skilled person in the art and result would be predictable.
As per claim 3 (depending on claim 1), as best understood in view of claim rejection under 35 USC 112 (b), see above, MCLOUGHLIN in view of RAKSHIT further disclose “when a sound wave of the vowel message does not have resonance characteristics (read on ‘without vocal fold vibration’), the audio message is determined to be a whispered voice message”  (MCLOUGHLIN: p32).
As per claim 4 (depending on claim 1), as best understood in view of claim rejection under 35 USC 112 (b), see above, MCLOUGHLIN in view of RAKSHIT does not expressly disclose “wherein the sound energy of the normal voice vowel message is Y% of that of the normal voice message, wherein 25 < Y < 400.” However, since MCLOUGHLIN in view of RAKSHIT discloses measuring/determining energies of ‘normally phonated speech’ including vowels and classifying vowels from other phonemes (Fig. 8, p11-p12, p52-p62), so that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize determining a percentage range between energy of a vowel in normally phonated speech/voice and energy of the normally phonated speech/voice, would be easy within the scope of capability of the skilled person in the art and result would predictable.
As per claim 7 (depending on claim 1), MCLOUGHLIN in view of RAKSHIT further disclose “[the] judgment of the whispered voice message is performed by executing a first artificial intelligence model (read on one of ‘neural networks, mathematical/statistical models’) for voice recognition” (RAKSHIT: p29, wherein it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the above models for speech recognition could be used in the same/similar way for speaker/voice recognition, for which the implementation would be within the scope of the skilled person in the art and result would be predictable).
As per claims 11-14 and 17, they recite a device (apparatus).  The rejection is based on the same reasons described for claims 1-4 and 7 respectively, because the apparatus claims and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step, wherein MCLOUGHLIN in view of RAKSHIT further disclose additional limitations regarding “signal receiving terminal” (222) and “processing unit” (216) (RAKSHIT: Fig. 2). 

Claims 5-6, 8-10, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over MCLOUGHLIN in view of RAKSHIT as applied to claims 1 and 11, and further in view of KLEINBERGER at al. (US 2021/0050029) hereinafter referenced as KLEINBERGER.
As per claim 5 (depending on claim 1), as best understood in view of claim rejection under 35 USC 112 (b), see above, MCLOUGHLIN in view of RAKSHIT does not expressly disclose “determining whether the audio message is a sound made by a default user; and if so, outputting the normal voice message according to the timbre of the default user's voice.”  However, the same/similar concept/feature is well known in the art as evidenced by KLEINBERGER who discloses method and system/apparatus providing ‘altered version of the user’s voice’ (abstract), comprising performing a speaker identification algorithm to determine whether a voice is the user’s voice (made by the speaker as default user) and providing output ‘sound’ comprising a ‘superposition of the user’s voice’ including ‘pitch-shifted versions of the user’s voice (read on claimed “timbre of the default user’s voice”, Note: there is no specific definition/description of the claimed timbre of a voice or corresponding parameters/properties disclosed in the specification at all) (p164). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of MCLOUGHLIN, RAKSHIT and KLEINBERGER together by providing a mechanism of performing speaker recognition to determine the speaker/user making the input speech/voice (as being a default user) and (if so) outputting an altered sound/speech (as normally phonated speech) with pitch-shifted versions of the user’s voice, as claimed, for the purpose (motivation) of improving intelligibility and naturalness of the reconstructed speech (RAKSHIT: p12).  
As per claim 6 (depending on claim 6), MCLOUGHLIN in view of RAKSHIT and KLEINBERGER further disclose “(the) judgment of whether the audio message is a sound made by the default user is performed by executing a second artificial intelligence [module] (model) (read on one of ‘neural networks, mathematical/statistical models’, or ‘machine learning model’ such as ANN, CNN, RNN) for voice recognition (RAKSHIT: p29; KLEINBERGER: p79, wherein it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the above models for speech recognition could be used in the same/similar way for speaker/voice recognition, for which the implementation would be within the scope of the skilled person in the art and result would be predictable).
As per claims 8-9 (depending on claim 7), the rejection is based on the same reason described for claims 5-6 respectively, because the claims recite the same or similar limitation(s) as claims 5-6 respectively.
As per claim 10 (depending on claim 7), the rejection is based on the same reason described for claims 7 and 8, because it also reads on the limitation(s) of claim 10.
As per claims 15-16 and 18-20 (depending on claim 11), he rejection is based on the same reasons described for claims 5-6 and 8-10 respectively, because the apparatus claims and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
QH/qh
August 13, 2022
/QI HAN/Primary Examiner, Art Unit 2659